Citation Nr: 0126043	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-20 244	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his psychologist


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active service from November 1963 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) April 2000 rating decision which denied 
a rating in excess of 30 percent for the service-connected 
PTSD.  

At his August 2001 hearing, the veteran submitted additional 
evidence not previously of record, consisting of an August 
2001 letter from his former platoon commander, waiving 
initial RO consideration of it.  38 C.F.R. § 20.1304(c) 
(2001). 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, difficulty 
sleeping, startle response, short temper, outbursts of anger 
and violence, irritability, anxiety, hypervigilance, 
intrusive thoughts and recollections, social isolation, and 
difficulty interacting with people; it is productive of 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims file, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulations have been complied with in this 
appeal.  Specifically, the Board finds that the August 2000 
statement of the case, and August 2001 hearing, provided to 
the veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute as they clearly 
notified them of the evidence necessary to substantiate his 
claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the service-connected PTSD according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is necessary to comply with the requirements of this new law 
or any other applicable regulation. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2001).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was granted by RO rating decision 
in June 1998, and a 30 percent rating was assigned, based on 
the evidence of record, diagnosing PTSD and relating its 
onset to the veteran's combat service in Vietnam.

On VA psychiatric examination in July 1970, moderately 
impairing psychoneurosis, anxiety reaction, was diagnosed.  

VA medical records from October 1995 to February 1997 
document intermittent treatment for symptoms and impairment 
including insomnia, nightmares, flashbacks, outbursts of 
anger and violence, difficulty maintaining social 
relationships and interacting with people, social isolation, 
and inability maintaining steady employment.  The evidence 
indicates that the veteran was married 5 times and had 3 
adult children, but he did not maintain regular contact with 
the children.

On VA psychiatric examination in April 1998, the veteran 
indicated that he frequently changed jobs and was unable to 
maintain steady employment in the past but, at the time of 
the examination, he was employed as a truck driver, having 
worked in that occupation for the past 8 years; regarding his 
social history, he indicated that he had a history of several 
failed marriages, and that he did not maintain regular 
contact with any of his three adult children.  He indicated 
that he had symptoms including recurrent nightmares, 
intrusive thoughts and recollections, increased startle 
response, avoidance of thinking about his traumatic 
experiences (noting that keeping constantly busy and working 
allowed him not to think of his trauma at all times), social 
isolation and difficulty being around people (reportedly, he 
felt comfortable only around former fellow servicemen, 
including his platoon leader), outbursts of anger and 
violence (including toward his relatives), and irritability, 
noting that the severity of his symptoms and impairment 
increased during holidays such as Christmas and Thanksgiving.  
On examination, he had increased motor activity and was 
unable to sit still; he was cooperative and engaging, his 
speech was fluent at a rapid rate and rhythm, his mood was 
expansive and slightly agitated, and his affect was full and 
appropriate to his expressed thoughts; there was no evidence 
of lability of affect, or impairment of thought processes or 
cognition; insight and judgment were intact.  PTSD and 
cyclothymia were diagnosed, and the Global Assessment of 
Functioning (GAF) score was 60.  

VA medical records from February 1997 to June 1999 document 
intermittent treatment for symptoms and impairment including 
intrusive thoughts and recollections, irritability, 
nightmares, problems with sleep, flashbacks, and difficulty 
interacting with people.  

In April 2000, K. Roberts, Ph.D., indicated that he regularly 
treated the veteran's PTSD since November 1997; the veteran 
reportedly was a "hard working patient," and his condition 
improved as a result on ongoing treatment.  Having described 
the pertinent history relative to the origins of the PTSD, it 
was indicated that he was unable to maintain steady 
employment and had many different jobs over the years since 
service separation, and that he was unable to maintain 
favorable social relationships and had been married five 
times.  He concluded that virtually every one of his PTSD 
symptoms was at an "extreme" level, and that he 
"deserv[ed] to be regarded as fully disabled."  

On VA psychiatric examination in April 2000, including review 
of the claims file, the examiner noted that the veteran 
continued to receive outpatient psychiatric treatment, 
therapy, and was on medication for his PTSD.  The veteran 
indicated that he had symptoms including difficulty sleeping, 
hypervigilance, social isolation and avoidance of crowded 
places (he lived alone, had a history of five failed 
marriages, and did not maintain regular contact with any of 
his three adult children and had infrequent contact with only 
one of them), anxiety, intrusive thoughts and recollections, 
mood lability, outbursts of anger and violence, concentration 
impairment, increased startle response, and avoidance of 
stimuli reminding him of the traumatic experiences in 
service.  He indicated that he worked for his current 
employer, as a truck driver, for about 10 years, noting that 
he was highly motivated to accept, meet, and exceed new 
challenges at work; he suggested that he was able to maintain 
his current employment because he was able to work alone.  On 
examination, he displayed increased motor activity and had 
difficulty sitting still; he was cooperative and engaging, 
and his speech was fluent at a rapid rate and rhythm; his 
mood was expansive and agitated, affect was full and 
appropriate to the expressed thoughts, and his insight and 
judgment were intact.  PTSD and cyclothymia were diagnosed, 
and a GAF score of 55 was assigned.  

At an August 2001 Travel Board hearing, the veteran testified 
that his symptoms included nightmares, intrusive thoughts and 
recollections, social isolation, sensitivity to loud and 
sudden noise, great impatience and intolerance of people on 
the road while he was driving his truck, and increased 
startle response; reportedly, he lived alone in an isolated 
area away from people, had a history of five failed 
marriages, did not want to establish any new social or 
intimate relationships because he feared that he would hurt 
people, did not maintain contact with his children or other 
relatives, and his only "friends" were his brother and 
other veterans.  He indicated that he continued to have the 
symptoms and impairment despite ongoing psychiatric treatment 
and therapy, noting that the symptoms intensified during 
major holidays such as Christmas and Thanksgiving.  He 
testified that he was employed as a truck driver and enjoyed 
it as he worked alone and did not have to interact with 
people, and because his employer was understanding and 
accommodated his disability; reportedly, he avoided taking at 
least some of his PTSD medication as it affected his ability 
to drive at work.

At the August 2001 hearing, the veteran's brother testified 
that they reestablished contact, after about 20 years, in 
1995 or 1996 (contact was reportedly interrupted because the 
veteran assaulted his brother).  He observed the veteran to 
have an increased startle response, to become easily angered 
and agitated, including while driving his truck at work, and 
to live his life on the edge.  

In August 2001, the veteran's treating psychologist testified 
that he treated the veteran's PTSD since 1997.  Reportedly, 
he continued to have PTSD-related impairment with symptoms 
including outbursts of anger and violence, interfering with 
his employment as a truck driver.  

In an August 2001 letter, the veteran's former platoon 
commander indicated that the veteran's combat experiences in 
Vietnam still had a negative impact on his life and his 
ability to function.  

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Code 9411 (2001), and a 30 percent 
evaluation is assigned, consistent with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conservation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for PTSD where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Based on the foregoing evidence, the Board finds that 
disability associated with the veteran's service-connected 
PTSD more nearly approximates the rating criteria for a 50 
percent evaluation under Code 9411.  In particular, the 
evidence indicates that he is socially isolated, avoids 
contact with others, has no close friends and only in the 
recent years reestablished contact with his brother, does not 
maintain a regular contact with his adult children or other 
relatives, and has difficulty in establishing and maintaining 
effective social relationships due to irritability, anxiety, 
outbursts of anger and violence, impatience, and problems 
interacting with others; he experiences recurrent nightmares, 
increased startle response, flashbacks, and intrusive 
thoughts and recollections, despite ongoing treatment and 
therapy.  The Board notes that although he does not exhibit 
symptoms such as stereotyped speech, frequent panic attacks, 
or difficulty in understanding commands, the disability 
picture associated with his PTSD, overall, more nearly 
approximates the rating criteria consistent with a 50 percent 
rating.  38 C.F.R. § 4.7.  

On a review of the entire record, the Board believes that an 
evaluation for the veteran's service-connected PTSD in excess 
of 50 percent is not warranted.  In particular, his 
occupational and social impairment is not shown to be 
associated with impairment in most areas such as judgment, 
thinking or mood due to symptoms such as obsessional rituals 
which interfere with routine activities (although he 
displayed increased motor activity and inability to sit still 
on VA psychiatric examinations in April 1998 and April 2000, 
there is no indication that the severity thereof interfered 
with routine activities); he is not shown to be unable to 
establish and maintain effective relationships.  Although Dr. 
Roberts indicated, in April 2000, that the veteran's PTSD was 
at an "extreme" level of virtually every symptom, and that 
he should be regarded as "fully disabled," he indicated 
that his overall condition actually improved since treatment 
was initiated in 1997 and, on recent psychiatric 
examinations, GAF scores of 55 and 60 have been assigned.  
Although the evidence shows that he is unable to maintain 
long-term social relationships with people, has a history of 
five failed marriages (which indicates that he is able to 
establish social and intimate relationships), and does not 
maintain contact with his adult children, he has been able to 
reestablish and maintain a favorable relationship with 
brother.  Moreover, although his disability is productive of 
occupational impairment in that he becomes easily agitated 
and short-tempered while driving his truck, he has been able 
to maintain steady employment for many years.  Overall, the 
Board finds that his current PTSD symptomatology clearly does 
not meet the schedular criteria consistent with a 70 percent 
rating under Code 9411.


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


